Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 6, 8, 11, and 13 are amended. Claims 2, 7, and 12 are cancelled. No claims have been added. Currently claims 1, 3-6, 8-11, and 13-15 are under review.

Response to Arguments
Applicant’s arguments filed May 16, 2022, with respect to claims 1, 3-6, 8-11, and 13-15 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1, 3-6, 8-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a driving circuit or a display device comprising: a circuit unit, comprising a thin-film transistor which comprises a patterned member; a capacitor; a redundant patterned member; wherein the driving circuit further comprises a dummy thin-film transistor, which comprises the redundant patterned member, wherein the patterned member comprises a source and a drain, the redundant patterned member comprises a redundant source and a redundant drain, the redundant source is directly connected to the redundant drain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621                                                                                                                                                                                                        
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621